FILED
                            NOT FOR PUBLICATION
                                                                               FEB 1 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JOSHUA GONZALEZ,                                 No.   19-56046

              Plaintiff-Appellant,               D.C. No.
                                                 8:18-cv-00953-DOC-DFM
 v.

CITY OF HUNTINGTON BEACH;                        MEMORANDUM*
TREVOR JACKSON; RICHARD
GONZALES,

              Defendants-Appellees,

 and

MICHAEL SCAFUTO; DOES, 1 through
6, inclusive,

              Defendants.


                    Appeal from the United States District Court
                       for the Central District of California
                     David O. Carter, District Judge, Presiding

                     Argued and Submitted December 11, 2020
                               Pasadena, California




       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Before: N.R. SMITH and LEE, Circuit Judges, and KENNELLY,** District Judge.
Partial Concurrence and Partial Dissent by Judge KENNELLY

       Joshua Gonzalez appeals the district court’s grant of summary judgment for

the City of Huntington Beach, arguing that the district court erred in holding (1)

that his arrest was constitutionally justified and, even if it were not, that the

officers’ actions were protected by qualified immunity, and (2) that his state-law

claims for false arrest and trespassing both failed as a matter of law.1 We have

jurisdiction under 28 U.S.C. § 1291, and we affirm in part, and reverse and remand

in part.

1.     We apply a two-step analysis where an officer asserts a qualified immunity

defense: (A) “whether the facts taken in the light most favorable to the plaintiff

show that the officer’s conduct violated a constitutional right”; and (B) if so,

“whether the right in question was clearly established at the time of the officer’s

actions, such that any reasonably well-trained officer would have known that his




       **
            The Honorable Matthew F. Kennelly, United States District Judge for
the Northern District of Illinois, sitting by designation.
       1
        We review de novo the district court’s grant of summary judgment. See
Olsen v. Idaho State Bd. of Med., 363 F.3d 916, 922 (9th Cir. 2004); see also
Garcia v. County of Merced, 639 F.3d 1206, 1208 (9th Cir. 2011) (setting forth the
de novo standard of review for “a grant of summary judgment on the basis of
qualified immunity”).
                                            2
conduct was unlawful.”2 Orn v. City of Tacoma, 949 F.3d 1167, 1174 (9th Cir.

2020).

A.    Gonzalez argues that his arrest violated constitutional protections because

Officers Gonzales and Jackson did not have either reasonable suspicion to stop

Gonzalez based on Scafuto’s trespass allegations, or probable cause to arrest

Gonzalez for violating California Penal Code section 148(a)(1). Alternatively, and

even assuming the Officers had probable cause to arrest him, Gonzalez argues that

he was unlawfully arrested, because there were no exigent circumstances justifying

the Officers’ warrantless entrance into his residence.

i.    Looking at the “totality of the circumstances,” the Officers had reasonable

suspicion that Gonzalez trespassed on Scafuto’s property. United States v.

Raygoza-Garcia, 902 F.3d 994, 1000 (9th Cir. 2018) (quoting United States v.

Arvizu, 534 U.S. 266, 273 (2002)). Specifically, based on Scafuto’s claim that

Gonzalez trespassed on his property and Scafuto’s identification of Gonzalez, the

Officers had “a particularized and objective basis” sufficient to justify stopping

Gonzalez. Id. (quoting Arvizu, 534 U.S. at 273). This is true even assuming that it

was a legal impossibility for Gonzalez to have trespassed upon Scafuto’s backyard.


      2
       Though we “have the discretion to skip the first step” of this analysis
“when the officer is plainly entitled to prevail at the second step,” Orn, 949 F.3d at
1174, we apply both steps in this case.
                                           3
Cf. Peng v. Mei Chin Penghu, 335 F.3d 970, 977–78 (2003) (concluding that even

probable cause may exist on the basis of a tip or information that turns out to be

false); Navarette v. California, 572 U.S. 393, 398–99 (2014) (noting that even an

anonymous tip bearing “adequate indicia of reliability” may create reasonable

suspicion to justify a stop).

      The Officers also had probable cause to arrest Gonzalez. “Probable cause to

arrest exists when ‘officers have knowledge or reasonably trustworthy information

sufficient to lead a person of reasonable caution to believe an offense has been or is

being committed by the person being arrested.’” Harper v. City of Los Angeles,

533 F.3d 1010, 1022 (9th Cir. 2008) (quoting United States v. Lopez, 482 F.3d

1067, 1072 (9th Cir. 2007)). Thus, under the totality of circumstances known to

the arresting Officers, see Velazquez v. City of Long Beach, 793 F.3d 1010,

1018–19 (9th Cir. 2015), the Officers had probable cause to believe Gonzalez

violated California Penal Code section 148(a)(1), In re Gregory S., 169 Cal. Rptr.

540, 547 (Ct. App. 1980) (stating that a violation of California Penal Code section

148 occurs where an officer “had the legal right . . . to detain,” the defendant was

“aware of the officer’s desire” to detain him, and the defendant did not “permit




                                           4
himself to be detained”).3 As noted above, the Officers had the legal right to detain

Gonzalez. After asking Cofell to go inside her residence, Officer Gonzales

touched Gonzalez on the arm and said “not you,” when he started walking away.

Officer Gonzales also beckoned Gonzalez to stay and requested that he “come

hang out here, man.” Yet Gonzalez walked away from the Officers into Cofell’s

residence (different from York’s residence, where he told the Officers that his

identification was located).

ii.   Gonzalez’s arrest was nevertheless unlawful. “In terms that apply equally to

seizures of property and to seizures of persons, the Fourth Amendment has drawn a

firm line at the entrance to the house. Absent exigent circumstances, that threshold

may not reasonably be crossed without a warrant.” Payton v. New York, 445 U.S.

573, 590 (1980). Contrary to the government’s arguments, the Officers’

warrantless entry was not justified by “hot pursuit,” because the Officers were not

in “immediate and continuous pursuit” of Gonzalez when they entered the



      3
         Though Gonzalez is correct in asserting that all reasonable inferences must
still be drawn in Gonzalez’s favor at this stage of the proceeding, the question of
whether probable cause existed “‘is based upon the totality of the circumstances
known to the officers at the time’ of the arrest.” Velazquez, 793 F.3d at 1018
(quoting United States v. Patayan Soriano, 361 F.3d 494, 505 (9th Cir. 2004)).
Thus, the district court did not err by considering the interaction from Officer
Gonzales’s perspective for purposes of determining whether probable cause
existed.
                                          5
residence.4 Welsh v. Wisconsin, 466 U.S. 740, 753 (1984). Officer Gonzales made

little real effort to stop Gonzalez from walking away from their conversation. And

once Gonzalez did leave, Officer Gonzales did not chase after him. Instead, he

turned his back to Gonzalez and confronted Gonzalez’s friend for nearly a minute

without any seeming concern as to Gonzalez’s whereabouts. The Officers also

stopped to speak with another man before approaching the residence. Only

then—nearly two minutes after Gonzalez casually walked away from Officer

Gonzales—did the Officers actively pursue Gonzalez once inside the residence. At

bottom, this is not one of those rare cases in which a warrantless entry is justified

when investigating a misdemeanor offense. See United States v. Johnson, 256 F.3d

895, 909 n.6 (9th Cir. 2001) (en banc).

B.    Despite the Officers’ constitutional violation, the doctrine of qualified

immunity protects them from liability. Our court has instructed that, as a general

matter, “liability does not attach unless a case exists in which a police officer

acting under similar circumstances was held to have violated the Fourth

Amendment.” Cortesluna v. Leon, 979 F.3d 645, 652 (9th Cir. 2020). Because

there is no case law “render[ing] the unlawfulness of [the Officers’] conduct


      4
       Nor were any other exigencies that might justify a warrentless entry. For
example, there was no indication that Gonzalez was dangerous. Likewise, there
was no evidence that could be destroyed.
                                           6
‘beyond debate,’” the doctrine of qualified immunity protects the Officers from

liability in this case. Orn, 949 F.3d at 1178 (quoting Ashcroft v. al-Kidd, 563 U.S.

731, 742 (2011)). Moreover, this is not one of those “rare ‘obvious case[s],’ where

the unlawfulness of the officer’s conduct is sufficiently clear even though existing

precedent does not address similar circumstances.” Cortesluna, 979 F.3d at 653

n.4 (quoting District of Columbia v. Wesby, 138 S. Ct. 577, 590 (2018)).

2.    The district court erred in granting summary judgment on Gonzalez’s

California state false arrest claim. Because there were no exigent circumstances to

justify the Officers’ warrantless entry into the residence, the warrantless arrest was

unlawful. See George v. City of Long Beach, 973 F.2d 706, 710 (9th Cir. 1992).

Thus, the district court erred in holding that the Officers carried out the arrest with

lawful privilege. See id.; Askari v. City of Los Angeles, 937 P.2d 273, 281–82 (Cal.

1997).

      However, the district court correctly granted summary judgment on

Gonzalez’s California state trespass claim. “An action for trespass may technically

be maintained only by one whose right to possession has been violated . . . .”

Smith v. Cap Concrete, Inc., 184 Cal. Rptr. 308, 310 (Ct. App. 1982). Although

tenants have a possessory interest in property, a licensee does not. See Spinks v.

Equity Residential Briarwood Apartments, 90 Cal. Rptr. 3d 453, 482 (Ct. App.


                                           7
2009). Because Gonzalez did not have an exclusive possessory interest in the

residence, we affirm the district court’s holding that Gonzalez has no standing to

bring a trespass claim.

      AFFIRMED in part, REVERSED in part, and REMANDED for further

proceedings consistent with this disposition. Parties shall bear their own costs

on appeal.




                                          8
                                                                           FILED
                                                                            FEB 1 2021
Gonzalez v. City of Huntington Beach, No. 19-56046
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
KENNELLY, District Judge, concurring in part and dissenting in part:

      I agree with the majority that a reasonable jury could find that Joshua

Gonzalez’s arrest was unlawful because the arresting officers had no legal basis

under the “hot pursuit” doctrine to enter the house to arrest him. I therefore agree

that the district court erred in granting summary judgment against Gonzalez on his

state-law false arrest claim. I also agree that the grant of summary judgment

against Gonzalez on the state-law trespass claim was appropriate for the reasons

cited by the majority. I respectfully disagree, however, with the majority’s

conclusions that the officers had probable cause to arrest Gonzalez for violating

California Penal Code 148(a)(1) and that qualified immunity protects the officers

from liability for their entry into the home.

      A brief factual overview is necessary to make my point. Gonzalez was

involved in a heated verbal confrontation with a neighbor. The neighbor called

911, and two Huntington Beach police officers were dispatched. When the officers

arrived, Officer Richard Gonzales was directed to and approached Gonzalez.

Much of this interaction was captured via a security camera and cell phone video.

      Officer Gonzales began by asking to speak to Gonzalez. He then asked to

see Gonzalez’s identification. Gonzalez explained that his identification was in his

boyfriend’s apartment, and he gestured in the direction where the security camera


                                           1
was situated. Gonzalez testified that the officer told him to go get his identification

and a reasonable jury could credit that testimony, particularly in light of the video

evidence. As Gonzalez began walking to his boyfriend’s apartment, a neighbor

and friend, Shannon Cofell, approached him and brought him back to Officer

Gonzales. (At the time, Gonzalez was living at Cofell’s home, the entrance to

which was adjacent to Gonzalez’s boyfriend’s home.) Cofell asked Officer

Gonzales why he needed Gonzalez’s identification. After some caustic

conversation, largely involving Cofell and the officer, Officer Gonzales asked

Cofell to leave. Gonzalez began walking in the direction of Cofell’s home, which

was in the same direction toward which Gonzalez had previously gestured. At this

point, Officer Gonzales said, “Come hang out here, man.” A reasonable jury could

find, based on the officer’s contemporaneous actions and the tenor of his speech,

that he did not intend this as a command or direction not to leave. Gonzalez did

not hear what the officer had said and kept walking. Officer Gonzales did not ask

or tell Gonzalez to come back, did not tell him not to leave, did not gesture toward

Gonzalez, and did not walk after or pursue him. Instead, Officer Gonzales

remained right where he had been standing and continued to talk to Cofell for a full

minute before allowing her to walk away.

      After Cofell walked away, Officer Trevor Jackson, who had been around the

corner, came within the range of the security camera and joined Officer Gonzales.


                                          2
Together, the officers walked toward Cofell’s home, but they stopped and had a

short casual conversation with another neighbor. It was only after this that the

officers entered Cofell’s property. They walked through her front door uninvited,

and they arrested Gonzalez inside her home.

      The majority concludes that the officers had probable cause to believe

Gonzalez violated California Penal Code § 148(a)(1) by walking away from

Officer Gonzales. A defendant violates Section 148(a)(1) when: “(1) the

defendant willfully resisted, delayed, or obstructed a peace officer, (2) when the

officer was engaged in the performance of his or her duties, and (3) the defendant

knew or reasonably should have known that the other person was a peace officer

engaged in the performance of his or her duties.” Smith v. City of Hemet, 394 F.3d

689, 695 (9th Cir. 2005) (en banc). “Probable cause to arrest exists when officers

have knowledge or reasonably trustworthy information sufficient to lead a person

of reasonable caution to believe that an offense has been or is being committed by

the person being arrested.” United States v. Lopez, 482 F.3d 1067, 1072 (9th Cir.

2007). “The determination of probable cause is based upon the totality of the

circumstances known to the officers at the time of the arrest.” Velazquez v. City of

Long Beach, 793 F.3d 1010, 1018 (9th Cir. 2015) (alterations accepted) (internal

quotation marks omitted).

      Summary judgment is proper, of course, only if there is no dispute regarding


                                          3
any material fact and the moving party is entitled to judgment as a matter of law.

Fed. R. Civ. P. 56(a). A genuine issue of material fact exists if there is evidence

sufficient to permit a reasonable jury to find for the non-moving party. Thomas v.

Ponder, 611 F.3d 1144, 1150 (9th Cir. 2010). A court is required to view the

evidence in the light most favorable to the non-moving party, here Gonzalez, and

must draw all reasonable inferences in that party’s favor. See Suzuki Motor Corp.

v. Consumers Union of U.S., Inc., 330 F.3d 1110, 1131–32 (9th Cir. 2003).

      I conclude that a reasonable jury could find that the officers lacked probable

cause to believe Gonzalez “resisted, delayed, or obstructed” them. See Smith, 394

F.3d at 695. This is so for two reasons. First, a reasonable jury reviewing the

video evidence and considering the testimony could find that Officer Gonzales at

no point detained Gonzalez but rather that his encounter with Gonzalez was

consensual. Second, a reasonable jury could find Officer Gonzales’s recorded,

contemporaneous actions and words to be utterly inconsistent with the officers’

contention that they believed Gonzalez was evading or obstructing them. A jury

therefore reasonably could find that when Gonzalez walked toward the house—

consistent, I might add, with the officer’s request that he go get his identification—

no reasonable officer could have perceived him to be in any way resisting,

delaying, or obstructing the officers. Both of these propositions are supported by

the same evidence. The video and audio evidence reasonably may be viewed as


                                          4
depicting a consensual encounter and as undermining any contention that a

reasonable police officer could have believed that Gonzalez was in any way

fleeing, resisting, delaying, or obstructing by walking away. It is noteworthy that

Officer Gonzales neither asked nor told Gonzalez to stay nor objected, tried to

stop, or pursued him when he walked toward the home. Instead, as the majority

recognizes, Officer Gonzales continued his conversation with Cofell “without any

seeming concern as to Gonzalez’s whereabouts.” Majority Op. at 5.

      The majority correctly points out that the standard for probable cause

considers the perspective of a reasonable officer. But this does not alter the fact

that the standard for summary judgment requires considering the evidence in the

light most favorable to the non-moving party. In this case, a reasonable jury

viewing the evidence could find that no reasonable officer would have believed

Gonzalez committed an offense by walking away.

      For these reasons, I believe that summary judgment on the matter of

probable cause was inappropriate. See Thomas, 611 F.3d at 1150. In addition,

given the hotly and genuinely disputed material facts, the officers were not entitled

to summary judgment on the question of qualified immunity regarding the issue of

probable cause. Wilkins v. City of Oakland, 350 F.3d 949, 956 (9th Cir. 2003)

(“Where the officers’ entitlement to qualified immunity depends on the resolution

of disputed issues of fact in their favor, and against the non-moving party,


                                          5
summary judgment is not appropriate.”).

      Turning to the question of the officers’ warrantless entry into the home, I

agree with the majority’s conclusion that this was not justified by the doctrine of

hot pursuit. But in my view, this is so not just because of the absence of

“immediate and continuous pursuit,” Majority Op. at 5, and the absence of other

exigencies, but also because of the evidence showing the absence of probable

cause. If probable cause was lacking, pursuit of Gonzalez into Cofell’s home was

improper under any understanding of the doctrine of hot pursuit. See United States

v. Johnson, 256 F.3d 895, 905 (9th Cir. 2001) (en banc) (explaining that although

exigent circumstances may excuse the absence of a warrant, they do not dispense

with the underlying requirement of probable cause); United States v. Struckman,

603 F.3d 731, 739 (9th Cir. 2010) (same). Because the facts supporting this

essential predicate for application of the hot pursuit doctrine were genuinely

disputed, the officers were not entitled to summary judgment on qualified

immunity grounds regarding their warrantless entry.

      For these reasons, I respectfully dissent from the majority’s conclusion that

the grant of summary judgment against Gonzalez on his claim under 42 U.S.C. §

1983 was proper. I would reverse the grant of summary judgment on that claim as

well as on the state-law false arrest claim and would remand the case for further

proceedings on those claims.


                                          6